DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-11, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeberechts et al. (US 20100307320 A1) in view of SHARON et al. (US 20200138356 A1).
Regarding claims 1, 15 and 21, Hoeberechts discloses a1aa system and method for dynamic music creation, and a computer program product for implementing or practicing the system/method (Abstract; para. 0049), said system comprising:  2a processor, 3a memory coupled to the processor, 4non-transitory instructions embedded in the memory (para. 0041, 0050-0056) that when executed cause the 5processor to carry out the method comprising:  6a) assigning an emotion to one or more musical motifs (para. 0135);  7b) associating a game vector (e.g., the emotional context during game play, see para. 0057; or the pre-configured settings and/or the given style and/or the control data 123 or 123a, see para. 0098; or a plurality of emotional descriptors, see para. 0137-0138) with the emotion; c) generating an event cue (e.g., a pipeline for coordinating generation of a musical piece) for a game having the game vector (para. 0003, 0027, 0060, 0084) wherein the event cue includes 5upcoming events within the game (para. 0085: the event cue or pipeline 210 is activated or generated based on pre-configured settings and/or the given style and/or the control data 123 or 123a; and the pre-configured settings may be changed to a new configuration via the input device 125, the given style may change to a new style, and/or the control data 123 or 123a may indicate that settings have changed (e.g. new style, different events occurring at the media device 120, such as new events in a video game); d8dd) mapping one or more musical motifs to the game vector based on the emotion (para. 0137-0138); e9e) generating a musical composition based on the game vector and desired emotions (para. 0019-0024, 0081, 0100) using at 8least the event cue (para. 0003: “The processing unit is enabled to create a pipeline for coordinating generation of a musical piece”; also see para. 0088).
Hoeberechts does not mention explicitly: said step of generating a musical composition based on the game vector and desired emotions further creates foreshadowing in the musical composition of upcoming events within the 9game. 
 SHARON discloses a computer implemented 1aasystem and method for dynamic music creation (para. 0078-0079), comprising: generating a musical composition (e.g., slow or quiet music or singing, nature sounds, or other sounds) based on a game vector (e.g., “a calming effect”) and a desired emotion (or target emotional state) to create foreshadowing (e.g., a sound or audible stimuli, as an indication of what is to come) of upcoming events (e.g., a predetermined undesirable future emotional state that is to be avoided) within a 9game (para. 0079, 0113: “… a stimulus may be generated in accordance with a predicted emotional state. … may also be predictive of a predetermined undesirable future emotional state that is to be avoided”).
Since Hoeberechts and SHARON are in the same field of endeavor (i.e., dynamically generating and/or modifying computerized responses based on input of an emotional character) and Hoeberechts teaches the general condition of the music generation system (Hoeberechts, e.g., para. 0083), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hoeberechts to arrive the claimed invention by incorporating SHARON’s teaching to create foreshadowing of upcoming events. Doing so would facilitate changing the current emotional state to an upcoming emotional state (SHARON, para. 0006) or inhibiting a change of the current emotional state to an undesirable upcoming emotional state (SHARON, para. 0020).
	Regarding claims 3 and 17, Hoeberechts discloses: wherein a level (e.g., happiness, sadness, anxiety, liveliness etc.) is assigned to the emotion and the mapping of the 2one or more musical motifs to the game vector changes with the level assigned to the 3emotion (para. 0043, 0055, 0135).  
Regarding claims 4 and 18, Hoeberechts discloses: wherein the level assigned to the emotion is changed using an 2emotion level slider1 coupled to the processor (para. 0166).
	Regarding claim 5, Hoeberechts discloses: the 1method of claim 1 further comprising associating a user behavior to the emotion and 2mapping the one or more musical motifs to the user behavior based on the emotion (para. 0055, 0134, 0166-0167).  
	Regarding claims 6 and 19, Hoeberechts discloses: said system comprising assignment of the one or more musical motifs 2to the emotion based on a physical response of a user to each of the one or more musical 3motifs (para. 0167).
	Regarding claim 7, Hoeberechts discloses: the method of claim 1 further comprising assigning one of one or more motifs to a game 2vector as a default motif and wherein the default motif is included in the musical 3composition whenever the game vector is present within a videogame (para. 0043, 0090, 0096).
	Regarding claim 8, Hoeberechts discloses: the 1method of claim 1, wherein the game vector includes a game element and a trigger 2for the game element within a videogame (para. 0005-0006, 0043).
	Regarding claim 9, Hoeberechts discloses: the method of claim 8 further comprising assigning one of the one or more motifs to a 2game element as a default motif for the game element and including the default motif in the musical composition whenever the game element is present within the videogame (para. 0043, 0090, 0096).  
	Regarding claim 10, Hoeberechts discloses: the method of claim 8 further comprising assigning one of the one or more motifs to the 2trigger as a default motif for the trigger and including the default motif in the musical 3composition whenever the trigger is activated within the videogame (para. 0043, 0090, 0096).  
	Regarding claim 11, Hoeberechts discloses: the 1method of claim 1 wherein generating a musical composition comprises selecting 2one of the one or more musical motifs to play while a videogame is being played wherein the 3musical motifs are played contemporaneously with the videogame (para. 0043, 0090, 0096).  
4.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeberechts et al. in view of SHARON et al., as applied to claim 1 or 15, further in view of Large et al. (US 20200105292 A1).
	Regarding claims 2 and 16, Hoeberechts does not mention explicitly: 1wherein the emotion is assigned to the one or more musical 2motifs by a neural network trained to assign emotions to music based on content.  
	Large discloses a way of assigning (or mapping) emotional features to one or more musical 2motifs (e.g., rhythmic features such as pulse, meter, tempo, rate, and rhythmic pattern, and structural features such as verse, chorus, and song endings) by a neural network trained to assign emotions to music based on content (para. 0007, 0021).
	Since Hoeberechts teaches the general condition (para. 0057) of the emotion mapper for assigning the emotion to the one or more musical 2motifs (para. 0135-0138), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hoeberechts amd SHARON to arrive the claimed invention by incorporating Large’s teaching of neural network based mapping between emotional features and one or more musical 2motifs, Doing so would improve the mapping with regards to complexity, speed of response and cost-effectiveness, etc. (Large, para. 0005). It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoeberechts et al. in view of SHARON et al., as applied to claim 19, further in view of Garcia et al. (US 20170228745 A1).
	Regarding claim 20, Hoeberechts does not mention explicitly: a biometric device coupled to the processor 2and configured to track the physical response of the user. 
 	Garcia discloses a way of assigning 2===a level to emotional responses from users, wherein the level assigned to the emotion is changed using an 2emotion level slider1 coupled to a processor (para. 0065, 0070-0071, 0127). Garcia further teaches a biometric device coupled to the processor 2and configured to track the physical response of the user (para. 0114).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Garcia’s teaching of emotion level assignment into the Hoeberechts system to arrive the claimed invention. Doing so would provide a perception and feeling reporting tool electronic module for capturing accurate emotional responses from users and allowing participants to better express perceptions and feelings quantitatively at one or more moments during a study (Garcia, para. 0004; Hoeberechts, para. 0024, 0166).
6.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeberechts et al. in view of SHARON et al., as applied to claim 1, further in view of Lee et al. (US 20160253915 A1).
	Regarding claims 13 and 14, Hoeberechts discloses: 1wherein the event cue includes an event emotional weight, wherein the event emotional weight provides 4the emotion of the event, wherein the event emotional weight includes a level for the 2emotion (para. 0085, 0138).  
	Hoeberechts does not mention explicitly: 1wherein the event cue includes an event 2timing, and an event probability, wherein the event probability defines the likelihood 3an event will occur within the event timing.
	Lee discloses a music instruction system and a method for practicing the system, said method comprising: generating an event cue for a videogame 2wherein the event cue includes upcoming events within a videogame and wherein the event 3cue is used during generation of a musical composition (para. 0034, 0056); wherein the event cue includes an event 2timing (para. 0035, 0052, 0081), and an event probability wherein the event probability defines the likelihood 3an event will occur within the event timing. (para. 0135: “To bias the fundamental frequency detection process 1200, the musical event detection threshold described above can be adjusted upward to lower the likelihood of detecting a fundamental frequency, or downward to increase the likelihood of detecting a fundamental frequency”).
	Since Hoeberechts teaches the flexibility of the event cue (para. 0056), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching of event 2timing event probability into the Hoeberechts event cue to arrive the claimed invention. Doing so would make it possible to adjust the event detection threshold value as needed (Lee, para. 0035, 0108, 0129, 0135).

Response to Arguments
7.	Applicant's arguments received 11/21/2022 have been considered but they are not persuasive.
	Applicant argues that “A review of the teachings of Sharon reveals that there is no suggestion of generating a musical composition based on the game vector and desired emotions further creates foreshadowing in the musical composition of upcoming events within the game. …” The examiner respectfully disagrees.
	The examiner reminds to the Applicants that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	With these principles in mind, the examiner asserts that the combination of Hoeberechts and SHARON set forth in section 3 above in this Office Action does renders obvious the invention recited in claim 1 of the present application.
	Specifically, the examiner considers that Hoeberechts teaches the system/method including all the limitations of instant claim 1 except: said step of generating a musical composition based on the game vector and desired emotions further creates foreshadowing in the musical composition of upcoming events within the 9game. However, with a broad interpretation to the phrase “creates foreshadowing in the musical composition of upcoming events within the 9game”, the examiner asserts that SHARON discloses/teaches/suggests the feature in question. In particular, SHARON teaches: generating a musical composition (e.g., slow or quiet music or singing, nature sounds, or other sounds) based on a game vector (e.g., “a calming effect”) and a desired emotion (or target emotional state) to create foreshadowing (e.g., a sound or audible stimuli, as an indication of what is to come) of upcoming events (e.g., a predetermined undesirable future emotional state that is to be avoided; that is, the “sound or audible stimuli” foreshadows, or provides a warning or an indication of, an upcoming event, even though event is “undesirable”) within a 9game (para. 0079, 0113: “… a stimulus may be generated in accordance with a predicted emotional state. … may also be predictive of a predetermined undesirable future emotional state that is to be avoided”). The combination of Hoeberechts and SHARON therefore reads on the invention of instant claim 1. Since Hoeberechts and SHARON are in the same field of endeavor (i.e., dynamically generating and/or modifying computerized responses based on input of an emotional character) and Hoeberechts teaches the general condition of the music generation system (Hoeberechts, e.g., para. 0083), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hoeberechts to arrive the claimed invention by incorporating SHARON’s teaching to create foreshadowing of upcoming events. Doing so would facilitate changing the current emotional state to an upcoming emotional state (SHARON, para. 0006) or inhibiting a change of the current emotional state to an undesirable upcoming emotional state (SHARON, para. 0020). The combination is proper. The rejection is maintained.
Applicants’ reliance upon the specification in this regard is noted. However, the feature in the specification to which Applicant refers is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837